UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. AlphaClone Alternative Alpha ETF Schedule of Investments December 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 97.9% Accommodation and Food Services - 2.0% Chipotle Mexican Grill, Inc. (a) $ Dunkin' Brands Group, Inc. Administrative and Support and Waste Management and Remediation Services - 1.0% Akamai Technologies, Inc. (a) Construction - 1.1% NVR, Inc. (a) Credit Bureaus - 1.0% Moody's Corporation Educational Services - 1.2% Career Education Corporation (a) Finance and Insurance - 14.6% Alibaba Group Holding Limited - ADR (a) Ally Financial, Inc. (a) American International Group, Inc. Apollo Global Management LLC Bank Of America Corporation Berkshire Hathaway, Inc. (a) Centene Corporation (a) CNO Financial Group, Inc. E*TRADE Financial Corporation (a) First American Financial Corporation Global Eagle Entertainment, Inc. (a) Interactive Brokers Group, Inc. The Bank New York Mellon Corporation Health Care and Social Assistance - 1.1% HCA Holdings, Inc. (a) Information - 16.2% Autodesk, Inc. (a) Charter Communications, Inc. (a) Comcast Corporation DIRECTV (a) GTT Communications, Inc. (a) Houghton Mifflin Harcourt Company (a) Level 3 Communications, Inc. (a) Lions Gate Entertanment Corporation Microsoft Corporation NetEase, Inc. - ADR Netflix, Inc. (a) Twenty-First Century Fox, Inc. - Class B Twenty-First Century Fox, Inc. - Class A Twitter, Inc. (a) Manufacturing - 37.0% Actavis Plc (a) Apple, Inc. Auxilium Pharmaceuticals, Inc. (a) Avago Technologies Ltd Dow Chemical Company Dyax Corporation (a) Flamel Technologies SA - ADR (a) FMC Corporation Gilead Sciences, Inc. (a) Handy & Harman, Ltd. (a) Hewlett-Packard Company Huntsman Corporation Illumina, Inc. (a) Keurig Green Mountain, Inc. Medicines Company (a) Micron Technology, Inc. (a) Owens-Illinois, Inc. (a) Pepsico, Inc. Pharmacyclics, Inc. (a) Salix Pharmaceuticals Ltd. (a) Shire Plc - ADR SunCoke Energy, Inc. Thermo Fisher Scientific, Inc. TransDigm Group, Inc. United Therapeutics Corporation (a) Valeant Pharmaceuticals International, Inc. (a) Visteon Corporation (a) Mining, Quarrying, and Oil and Gas Extraction - 4.7% Cheniere Energy, Inc. (a) Enterprise Products Partners LP EV Energy Partners LP Professional, Scientific, and Technical Services - 5.2% Amdocs Ltd. Baidu, Inc. - ADR (a) Biogen Idec, Inc. (a) NetScout Systems, Inc. (a) Real Estate and Rental and Leasing - 1.1% Avis Budget Group, Inc. (a) Retail Trade - 4.3% American Eagle Outfitters, Inc. L Brands, Inc. Restoration Hardware Holdings, Inc. (a) Signet Jewelers Limited Transportation and Warehousing - 5.3% Delta Air Lines, Inc. FedEx Corporation Star Bulk Carriers Corporation (a) United Continental Holdings, Inc. (a) Utilities - 2.1% Dominion Resources, Inc. Energy Transfer Equity, LP TOTAL COMMON STOCKS (Cost $83,633,246) REAL ESTATE INVESTMENT TRUSTS - 2.0% American Tower Corporation Equinix, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,866,905) SHORT-TERM INVESTMENTS - 0.1% Short Term Investments Trust - Liquid Assets Portfolio 0.07% TOTAL SHORT-TERM INVESTMENTS (Cost $44,966) Total Investments (Cost $85,545,117) - 100.0% Liabilities in Excess of Other Assets - 0.0% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. * Annualized seven-day yield as of December 31, 2014 (a) Non-income producing security ADR American Depository Receipt Plc Public Limited Company The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at December 31, 2014 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair valuemeasurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2014: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $
